Citation Nr: 9903320	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the left ulna styloid, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to April 
1978.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied a compensable rating for 
residuals of excision of a ganglion cyst on the left wrist.  
This matter involves a complicated procedural history.  
Following the veteran's notice of disagreement (NOD) in 
December 1994, the RO issued a rating decision that denied 
service connection for a fracture of the left ulna styloid 
and for degenerative joint disease in the left wrist.  The 
July 1995 statement of the case (SOC) included both the 
service-connection and the increased-rating issues.  The 
veteran expressed his disagreement with the denial of service 
connection and the rating assigned to the left wrist in 
November 1995.

In January 1996, a hearing was held before a hearing officer 
at the RO concerning the issues of entitlement to service 
connection for a fracture of the left ulna styloid and for 
degenerative joint disease in the left wrist, and entitlement 
to an increased rating for the postoperative residuals of the 
ganglion cyst in the left wrist.  The veteran also filed a 
substantive appeal concerning those issues on the date of the 
hearing.  The hearing officer's decision in October 1996 was 
issued as a supplemental SOC and contained the issues of 
service connection for status post fracture ulna styloid left 
wrist, for which service connection was granted and a zero 
percent rating assigned, which was considered a complete 
grant of benefits sought on appeal; entitlement to an 
increased rating for the postoperative ganglion cyst of the 
left wrist, for which the 0 percent rating was continued; 
whether the claim of service connection for traumatic 
arthritis of the left wrist was well grounded, which the 
hearing officer decided it was not; and entitlement to a 10 
percent rating for multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, which the hearing 
officer denied.

Thereafter, in October 1996, the veteran field a NOD 
concerning the noncompensable ratings assigned.  By a rating 
decision in January 1997, the RO assigned a 10 percent rating 
for post-operative ganglion cyst, scar on base of left thumb, 
and a 10 percent rating for status post fracture ulna styloid 
left wrist.  The RO considered this a full grant of the 
benefits on appeal concerning those issues.  The veteran was 
notified of this rating decision in February 1997.  The RO 
did not thereafter issue a supplemental SOC.

The January 1997 rating decision mooted the issue of 
entitlement to a compensable rating under 38 C.F.R. § 3.324, 
which had been added in the hearing officer's October 1996 
supplemental SOC.  Moreover, the record does not contain a 
timely appeal as to that issue.  An appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (1998).  The record does not contain this sequence 
of documents.

By a decision in November 1997, the Board denied the 
veteran's claim for service connection for arthritis of the 
left wrist and for entitlement to an increased rating for his 
service-connected residuals of excision of a ganglion of the 
left wrist.  While the RO had granted a 10 percent rating for 
fracture of the left ulna styloid, the Board in its decision 
of November 1997, remanded the matter for the RO to provide 
the veteran with a supplemental SOC on the claim for a higher 
rating for that disability as it was appropriate on the basis 
of a prior United States Court of Veterans Appeals decision.  
See AB v. Brown, 6 Vet.App. 35 (1993) (where the Court held 
that when there is no clearly expressed intent to limit an 
appeal to entitlement to a specific disability rating for a 
service-connected condition, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition, i.e., the maximum disability rating allowed by 
law).

As noted in the Board's decision in November 1997, in Floyd 
v. Brown, 9 Vet.App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet.App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell, slip op. at 4.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.


FINDING OF FACT

The veteran's disability from fracture of the left ulna 
styloid is manifested by diminished dorsiflexion due to pain 
with motion, and somewhat diminished grip strength, without 
ankylosis.


CONCLUSION OF LAW

The criteria for a schedular or extraschedular disability 
rating in excess of 10 percent for fracture of the left ulna 
styloid have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5214, 5215 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his disability from fracture of the 
left ulna styloid warrants a higher rating than the 10 
percent evaluation currently in effect.  He has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App.  218 (1998).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran reported at the 
time of his medical examination for entry into service that 
he was right handed.  In August 1977 he complained of pain in 
his left wrist from an injury four days prior.  A physician's 
assistant noted the presence of a small hematoma.  She 
recorded an impression of ganglion.  The veteran complained 
of left wrist pain again in September 1977.  On examination, 
the wrist had good range of motion but was tender.  The 
examiner's impression was ganglion.  In December 1977, an 
examiner reported a negative history for trauma to the left 
wrist.  On examination, there was good range of motion.  
There was tenderness along the joint line.  There was also a 
small, fluid filled mass which was diagnosed as a ganglion.  
In February 1978, an examiner noted a palpable, fluid filled 
mass in the veteran's left wrist and referred him for 
orthopedic treatment.  During the orthopedic evaluation, an 
examiner noted a relatively asymptomatic ganglion cyst.  An 
X-ray of the wrist was interpreted as showing an old fracture 
of the ulna styloid.  No recent fracture was noted.  The 
veteran was instructed to return for treatment if symptoms 
increased.  At the time of his physical examination for 
separation from service, the veteran again denied a history 
of bone or joint deformity, or arthritis.  He described his 
health as good.  An examiner indicated in the report of 
medical examination that the veteran's upper extremities were 
normal.

X-rays of the veteran's wrist taken in May 1993 showed no 
evidence of fracture of the wrist.  There was evidence of an 
old fracture of the styloid process of the ulna.  The 
radiologist recorded an impression of no evidence of recent 
fracture.  X-rays taken in November 1993 showed no old or 
recent fracture, or bone or joint disease.  There was an 
"ununited" styloid process of the ulna, which was thought 
to be of no clinical significant.

During orthopedic treatment in August 1994, the veteran 
complained of chronic left wrist pain with limited range of 
motion.  Examination revealed mild tenderness to palpation 
and decreased range of motion.  The examiner noted an 
impression of degenerative joint disease of the left wrist.  
A splint was prescribed.  

During a VA examination in October 1994, the veteran 
complained of pain when he moved his fingers and dorsiflexed 
or palmar flexed his left wrist.  On examination, ranges of 
motion in the left wrist were as follows: radial deviation, 
20 degrees; ulnar deviation, 40 degrees; palmar flexion, 70 
degrees; dorsiflexion 65 degrees.  X-rays of the left wrist 
were normal.  The examiner did not report a diagnosis 
pertinent to residuals of fracture of the left ulna styloid.

X-rays taken in September 1995 demonstrated a "nonunited 
ossification center of the left ulnar styloid versus an old 
styloid fracture."  No other abnormalities were seen.  
During VA outpatient treatment in November 1995, the 
limitation of motion in the left wrist was described as 
slight.

The veteran testified in January 1996 that he injured his 
left wrist when he ran into a tank during an exercise.  He 
reported that his left wrist was painful, weak, and often 
locked up.  He stated that he wore a splint on the wrist 
every day.  

When examined during a physical therapy consultation in March 
1996, the veteran had extension in his left wrist from zero 
to 30 degrees, accompanied by pain.  Radial deviation also 
caused pain.  Supination of the left forearm also caused 
pain.  Grip strength was 4.4 pounds and was described as 
poor.  According to progress note made in April 1996, the 
veteran had diminished hypersensitivity over the dorsum of 
the left hand but hypersensitivity persisted on the dorsum of 
the left wrist and distal forearm.  Grip strength had 
increased to 11 pounds.  He had pain with active range of 
motion.  When seen in a VA orthopedic clinic in early August 
1996, the veteran had diffuse tenderness in the wrist and 
decreased range of motion secondary to pain.

In August 1996, the RO granted service connection for status 
post fracture of the ulna styloid of the left wrist and 
assigned a zero percent rating, effective from the date of 
receipt of the veteran's claim in May 1992.

During a December 1996 VA examination, the veteran's 
subjective complaints were of hypersensitivity of the dorsal 
area of the left hand and left hand weakness.  Objective 
findings included loss of motion and loss of grasping 
strength.  X-rays showed an old fracture of the styloid 
process of the left ulna.  The diagnosis was traumatic injury 
of the left hand with loss of movement and strength, old 
fracture of the styloid of the left ulna, well-healed.  In a 
separate report of a skin examination, the examiner reported 
that X-rays of the left wrist were normal, except for old, 
healed fracture.

In a January 1997 rating decision, the RO awarded an 
increased rating of 10 percent for fracture of the ulna 
styloid of the left wrist.  The RO evaluated the associated 
disability utilizing Diagnostic Code 5215.  Under that 
diagnostic code, a ten percent rating is assigned for 
limitation of motion of the wrist to less than 15 degrees of 
dorsiflexion.  A 10 percent rating is also assigned where 
palmar flexion is limited in line with the forearm.  No 
higher rating is provided under Diagnostic Code 5215.

The Board has considered the veteran disability from fracture 
of the ulna styloid in the context of the only other 
diagnostic code pertinent to rating wrist disability to 
determine if a higher rating is assignable under that code.  
Diagnostic Code 5214 provides for ratings of 20, 30, or 40 
percent for ankylosis of the wrist on the minor side.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  
In this case, a review of the entire record yields no 
indication that the veteran's left wrist is ankylosed, and 
the restriction of motion associated with the reported pain 
is consistent with that contemplated by the rating currently 
in effect.  Therefore, the criteria for a higher rating under 
Diagnostic Code 5214 are not met.

The Board finds that the veteran's disability from fracture 
of the left ulna styloid is manifested by diminished 
dorsiflexion due to pain with such motion, and somewhat 
diminished grip strength, without ankylosis.  The Board 
concludes that the criteria for a rating in excess of 10 
percent have not been met.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1997) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, there is no evidence that the veteran's left 
wrist has atrophy.  The grip weakness identified in March 
1996 improved with therapy.  There is no indication that the 
wrist has loose motion or results in incoordination of 
movements.  There is no evidence of deformity.  However, the 
clinical findings include objective evidence of diffuse 
tenderness over the dorsum of the wrist and pain on 
extension. It is for this reason, despite the absence of 
evidence of compensable limitation of motion, that the 10 
percent rating is warranted.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, in the absence of evidence of left 
wrist ankylosis, the veteran's disability picture from 
fracture of the left ulna styloid, as discussed above, does 
not approximate the criteria for a higher schedular 
evaluation using Diagnostic Code 5214.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
ankylosis of the wrist, but the medical evidence reflects no 
such manifestation in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization or frequent 
treatment for any disability specifically associated with the 
left wrist fracture, nor is there evidence that the wrist 
fracture itself so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from the fracture of the left ulna styloid, 
by itself, warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from fracture of the left ulna styloid 
is adequately compensated by the 10 percent schedular 
evaluation. Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (1998).

ORDER

An increased rating for fracture of the left ulna styloid is 
denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

